Citation Nr: 0519997	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-29 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, including as secondary to the service-
connected post-operative right unicondylar replacement with 
lateral instability.

2.  Entitlement to service connection for a low back 
disorder, including as secondary to the service-connected 
post-operative right unicondylar replacement with lateral 
instability.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to a higher initial evaluation for 
gastroesophageal reflux disease (GERD) secondary to anti-
inflammatory medication, currently rated as noncompensable 
from March 27, 2003, to September 28, 2004, and as 10 percent 
disabling from September 29, 2004.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty training from May 1985 to 
June 1985.  He was discharged from the Army National Guard in 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The RO, in pertinent part, 
denied the claims of entitlement for service connection for 
post-operative arthroscopic meniscectomy of the left knee and 
lumbosacral strain with degenerative disc disease of L5-S1.  
The RO further denied a claim of entitlement to TDIU.

The appellant originally filed a claim of entitlement to a 
left knee disorder secondary to the service-connected right 
knee disorder in March 1993.  The RO denied the claim in a 
December 1993 rating decision.  The veteran did not appeal 
and as such, the decision became final. 38 C.F.R. § 20.302.  
In an August 1996 rating decision, the RO determined that new 
and material evidence had not been submitted sufficient to 
reopen the claim of entitlement to service connection for a 
left knee disorder.  The appellant did not file a timely 
appeal and as such, this decision also became final. Id.  
Thus, the issue on appeal has been properly characterized as 
it appears on the cover page of the instant decision.  

This matter also comes before the Board on appeal from a June 
2004 rating decision, which granted service connection for 
GERD and assigned a noncompensable evaluation effective March 
2003.  The appellant filed a timely notice of disagreement. 
(See statement dated August 2004).  In a March 2005 rating 
decision, the RO awarded an increased 10 percent rating 
effective September 29, 2004.  Applicable law mandates that 
when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The appellant has not withdrawn his increased rating claim 
for GERD and as such, it remains in appellate status.  
However, the RO failed to issue a statement of the case 
(SOC).  The Board has jurisdiction over this issue, pending 
the issuance of an SOC to the appellant and receipt of his 
timely appeal in response thereto.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).

The claims of entitlement to TDIU and an initial compensable 
evaluation between March 27, 2003, and September 28, 2004, 
and in excess of 10 percent from September 29, 2004, for GERD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The RO denied reopening the appellant's claim of 
entitlement to service connection for a left knee disability 
secondary to the service-connected right knee when it issued 
an unappealed rating decision in August 1996.  

3.  Evidence submitted since the August 1996 rating decision 
was not previously submitted to agency decision makers, is 
not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim. 

4.  A left knee disorder is not the result of, or proximately 
due to, the service-connected post-operative right knee 
unicondylar replacement with lateral instability.

5.  A low back disorder is not the result of, or proximately 
due to, the service-connected post-operative right knee 
unicondylar replacement with lateral instability.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  Evidence received since the final August 1996 
determination wherein the RO denied reopening the appellant's 
claim of entitlement to service connection for a left knee 
disability secondary to the service-connected right knee is 
new and material, and the appellant's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5103, 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 
20.302, 20.1103 (2004).

3.  The criteria for the establishment of service connection 
for a left knee disorder secondary to right knee post-
operative unicondylar replacement with lateral instability 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

4.  The criteria for the establishment of service connection 
for a low back disorder secondary to right knee post-
operative unicondylar replacement with lateral instability 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening of the Claim of Service Connection 
for a Left Knee Disability Secondary to the Service-
Connected Right Knee

VA's Duty to Notify and Assist

The appellant argues that he has submitted new and material 
evidence that is sufficient to warrant the reopening of his 
claim of service connection for a left knee disability 
secondary to the service-connected right knee, last denied by 
the RO in August 1996.  

Prior to proceeding with an examination of the claim, the 
Board must first determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

Because the claim is presently reopened, further notification 
or development of the claim as it pertains to new and 
material evidence is not warranted.  As to the issue of 
service connection for a left knee disorder as secondary to 
the service-connected right knee, i.e., the specific matter 
under consideration in the reopened claim, the record 
indicates that shortly after his claim was received in May 
2002, the appellant was advised by letter dated in July 2002 
of what evidence would substantiate the claim.  He was 
specifically informed that evidence towards substantiating 
the claim would be evidence indicating that the left knee is 
related to his service-connected right knee conditions. The 
criteria for direct service connection were also provided.  
He was also advised that he should forward all pertinent 
medical evidence, and that if he was aware of its existence, 
VA would request it.  The appellant submitted additional 
private medical records in direct response to this letter.  A 
rating decision dated in January 2003, subsequent to the 
appellant's submission of additional evidence, denied the 
claim.  

Thus, as in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
VA has complied with the provisions of the VCAA, as required 
by 38 U.S.C. § 5103(a), and provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
(i.e., that of the RO) information as to substantiation of a 
claim for VA benefits; specifically, that which would (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims.  

The Merits of the Claim to Reopen

As noted, the appellant seeks to reopen a claim of service 
connection for a left knee disorder secondary to the service-
connected right knee conditions, last denied by the RO in 
August 1996.  Having carefully considered the evidence of 
record in light of the applicable law, the Board finds that 
while sufficient evidence to reopen the claim has been 
obtained, the preponderance of the evidence on the reopened 
claim is against an award of benefits and the claim will be 
denied.  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim. 38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 20.1105 (2004).

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed after August 29, 2001, new and material evidence is 
defined as "existing evidence not previously submitted to 
agency decision-makers that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise the 
possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim. 
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above); Shockley v. 
West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The record indicates that in its August 1996 rating decision, 
the RO denied reopening the claim of entitlement to service 
connection for postoperative arthroscopic meniscectomy of the 
left knee secondary to the service-connected right knee 
conditions.  The RO denied the appellant's claim on the basis 
that there was no competent medical evidence of record to 
demonstrate that the left knee disorder was result of the 
service-connected right knee.

Of record at the time of the August 1996 rating decision, the 
appellant's service personnel records, which showed that he 
injured his right knee in June 1987 during annual training at 
Fort Knox, Kentucky. Also of record was a July 1989 Physical 
Evaluation Board (PEB), which determined the appellant had 
traumatic synovitis and was status post-arthroscopic lateral 
meniscectomy September 1988.  The PEB further noted that the 
appellant fell from a tree in 1976, and that his current 
condition, though existing prior to service, was aggravated 
therein.  The appellant was found physically unfit for 
continued military service.  It was recommended that the 
appellant be separated from service with severance pay if 
otherwise qualified.

VA outpatient treatment records dated between 1990 and 1991 
showed the appellant sought treatment for left knee pain and 
bilateral degenerative arthritis.  Private medical records 
from Raleigh Dermatology Associates, Raleigh Emergency 
Medicine, and ACS Consulting Services showed the appellant 
complained of left knee pain in December 1992.  The pain was 
determined to be of questionable etiology.  Treatment notes 
from Rex hospital dated in February 1993 reveal the appellant 
complained that his left knee was out of joint. He stated 
that he had left knee pain of a two-year duration.  X-rays 
showed no fracture or dislocation.

Records from Raleigh Community Hospital show the appellant 
had a torn meniscus of the left knee in March 1993.  
Arthroscopic surgery was performed, as well as a partial 
synovectomy, and shaving and debridement of the 
chondramalcia. 

Upon VA examination in November 1993, the appellant 
complained of left knee pain.  X-rays revealed no significant 
pathology.  The appellant was determined to be status post 
meniscectomy of the bilateral knees.  The examiner noted that 
historically there was no evidence to suggest that the left 
knee injury was secondary to his right knee injury.  The 
examiner further indicated that the appellant himself thought 
it was not secondary to his right knee, but secondary to a 
work lifting injury.

VA outpatient and hospitalization records dated between 1993 
and 1995 indicate the appellant continued to complain of left 
knee pain and effusion.  He underwent a diagnostic and 
operative arthroscopy in May 1995.

Evidence submitted subsequent to the August 1996 rating 
decision includes a September 2000 VA examination.  The 
appellant complained of bilateral knee pain, weakness, 
stiffness, subluxation, swelling, instability, dislocation, 
locking, and fatigue.  There were no physical findings with 
respect to the left knee.  

X-rays of left knee taken in May 2000 were normal.  An entry 
dated in May 2000 reveals the appellant denied direct trauma 
to the knee.  VA outpatient treatment records dated in 2001 
contain complaints of bilateral knee pain and a diagnosis of 
degenerative joint disease of the left knee.  

Private medical records from Wilson Orthopedics and the Bone 
and Joint Surgical Clinic show the appellant had complaints 
referable to his left knee as early as February 1993.  The 
appellant denied specific injury to his left knee.  He was 
diagnosed with internal derangement of the left knee.  
Doctors in May 1996 opined that his left knee problem was not 
related to the right knee problems the appellant had when he 
was in the service.

In support of his claim the appellant submitted a statement 
from Dr. JHS, which indicated that it was possible that the 
appellant's left knee was related to his right knee problems.  
VA outpatient treatment records dated between 2001 and 2002 
show the appellant continued to seek treatment for left knee 
pain.  Private treatment records from Dr. JM show that the 
appellant had heavy lifting restrictions, as well as 
directions not to run, kneel, squat, or climb.  

Upon VA examination in November 2002, the examiner opined 
that the appellant's status post meniscectomy of the left 
knee with residuals was not the result of the right knee 
problems.

As noted, in its August 1996 rating decision, the RO noted 
the lack of evidence showing conclusive medical evidence that 
the left knee disorder was related to the right knee 
conditions.  The "new" evidence of record contains an 
opinion that the appellant's left knee disability may 
possibly be related to the service-connected right knee 
conditions.

The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the appellant's claim.  The evidence is not considered 
cumulative and redundant of the evidence of record at the 
time of the final August 1996 rating decision. Therefore, the 
appellant's claim of entitlement to service connection for a 
left knee disorder secondary to the service-connected right 
knee conditions is reopened. See 38 C.F.R. § 3.156(a).  

Having reopened the appellant's claim does not end the 
Board's inquiry.  Rather, while the appellant's assertions 
are presumed credible for the limited purpose of ascertaining 
whether new and material evidence has been received, the 
presumption of credibility does not extend beyond this 
predicate determination.  See generally Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

The Merits of the De Novo Claim

The appellant contends that he incurred a left knee disorder 
secondary to his service-connected right knee.   The 
appellant does not contend that his disorder is related to 
any period of active duty or inactive duty for training 
during his time with the Army National Guard, nor has the 
claim been adjudicated as such.  Thus, the Board shall 
adjudicate the claim on a secondary basis.  Having carefully 
considered the appellant's claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

The law provides that service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 
11 Vet. App. 169, 171 (1998).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2004).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2004).  Thus, the definitional statute, 38 U.S.C.A. § 
101(24) (West 2002), makes a clear distinction between those 
who have served on active duty and those who have served on 
active duty for training. The CAVC has held this statute, in 
effect, means that an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status and to be 
entitled to compensation. 

Thus, in order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 
11 Vet. App. 80, 84-86 (1998) (en banc) (holding that, 
because VA was created for the benefit of veterans, a person 
seeking veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Once a 
claimant has carried his initial burden of establishing 
"veteran status," or that the person upon whose military 
service the claim is predicated has "veteran status," he or 
she is entitled to compensation for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110.  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this matter, service connection may be granted for the 
left knee on a secondary basis if it is determined that it is 
proximately due to, or the result of a service-connected 
right knee. 38 C.F.R. § 3.310.  

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the appellant's current left knee 
disability is secondary to his service connected right knees.  
In this regard, the Board finds that with respect to the 
evidence presented, greater weight is to be accorded to the 
findings of the November 1993 and November 2002 VA 
examinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board in looking at the findings of the November 1993 and 
2002 VA examinations notes that the examiners took a complete 
history from the appellant to include information regarding 
the service-connected right knee conditions. The examiners, 
in reaching diagnoses, considered the appellant's current 
complaints, as well as the objective results from the 
physical examination and x-ray studies.  The Board is of the 
opinion, that the VA examiners who performed the November 
1993 and 2002 VA examinations made diagnoses and reached the 
conclusions that the appellant's left knee disorder was not 
due to the result of service-connected right knee conditions, 
based on a complete and thorough review of the medical 
evidence of record and objective findings.

In contrast, the Board finds that Dr. JHS' statement, which 
indicated that it was possible that the appellant's left knee 
was related to his right knee problems, was equivocal at 
best. (Emphasis added.)  The Board finds that the conclusion 
does not appear to be supported by objective medical 
evidence.  The Board bases its conclusion on the doctor's own 
omission that it was "possible" the left knee was related 
to the right knee problems.  

The Board finds that the opinion contained therein is too 
speculative and thus, not probative of the matter on appeal.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions). 
Moreover, private medical records from Wilson Orthopedics and 
the Bone and Joint Surgical Clinic dated in May 1996 opined 
that his left knee problem was not related to the right knee 
problems the appellant had when he was in the service.  
Therefore, based on the aforementioned, the Board has 
afforded more weight to the opinions of the VA examiners who 
performed the November 1993 and 2002 VA examinations, and 
finds that the clinical evidence of record does not support a 
finding of secondary service connection.

In conclusion, the Board finds that the appellant has not 
established that he is entitled to secondary service 
connection for a left knee disorder, and his appeal must be 
denied.  See 38 C.F.R. § 3.310(a).  In reaching the foregoing 
decision, the Board has been cognizant of the "benefit of 
the doubt rule."  However, as the evidence is not in 
relative equipoise, the rule is inapplicable in this case.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Low Back Disorder

VCAA

For the reasons delineated above in VA's Duty to Notify and 
Assist, the Board finds that the VCAA has been satisfied with 
respect to the claim of entitlement to service connection for 
a low back disorder secondary to the service-connected right 
knee.  The January 2003 rating decision, July 2003 SOC, July 
2004 supplemental statement of the case (SSOC), and VA letter 
dated in July 2002 apprised the appellant of the information 
and evidence needed to substantiate his claim for service 
connection, the laws applicable in adjudicating the appeal, 
and the reasons and bases for VA's decision.  Furthermore, 
these documents outline the specific medical and lay evidence 
that was considered when the determinations were made.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the appellant in 
the development of his claim has been satisfied.  

The Merits of the Claim

The appellant contends that he incurred a low back disorder, 
specifically lumbosacral strain with degenerative disc 
disease at L5-S1, secondary to his service-connected right 
knee.   The appellant does not contend that his disorder is 
related to any period of active duty or inactive duty for 
training during his time with the Army National Guard, nor 
has the claim been adjudicated as such.  Thus, the Board 
shall adjudicate the claim on a secondary basis.  Having 
carefully considered the appellant's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal as to this issue will be denied.

In this matter, service connection may be granted for a low 
back disorder on a secondary basis if it is determined that 
it is proximately due to, or the result of the service-
connected right knee. 38 C.F.R. § 3.310.  The Board has 
thoroughly reviewed the medical evidence of record and 
concludes that the preponderance of the evidence is against a 
finding that the veteran's current low back disability is 
secondary to his service connected right knees.  

In this regard, VA outpatient treatment records dated in 
December 2001indicate the appellant was diagnosed with 
chronic low back pain.  No recent or remote trauma was 
reported.  X-rays confirmed a narrowed L5 intervertebral disc 
space.

Upon VA examination in November 2002, the appellant 
complained of pain in his lower back since November of 2001.  
X-rays showed minimal degenerative disc disease at the L5-S1 
area, manifested by joint space narrowing.  The appellant was 
diagnosed with lumbosacral strain with degenerative disc 
disease of the L5-S1 and residuals.  The examiner opined the 
back problems were not related to his service-connected right 
knee problems.

Despite evidence of a current diagnosis of degenerative disc 
disease at L5-S1, there is no evidence of record to 
substantiate the critical components of the inquiry, as 
enumerated above.   The competent and probative evidence of 
record does not support a finding of a low back disorder, to 
include degenerative disc disease at L5-S1, that is the 
result of, or proximately due to, the service-connected right 
knee. 38 C.F.R. § 3.310.

While both the appellant testified before the undersigned 
that a low back disorder was related to his service-connected 
right knee conditions, he is not competent to offer a medical 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). The evidence is not in relative equipoise.  

Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

The claim pertaining to service connection for a left knee 
disorder secondary to the service-connected postoperative 
right knee unicondylar replacement with lateral instability 
is reopened.  To this extent, the claim is granted.  

Entitlement to service connection for a left knee disorder 
secondary to the service-connected postoperative right knee 
unicondylar replacement with lateral instability is denied.

Entitlement to service connection for a low back disorder 
secondary to the service-connected postoperative right knee 
unicondylar replacement with lateral instability is denied.


REMAND

In a June 2004 rating decision, service connection was 
awarded for GERD.  A noncompensable evaluation was assigned 
effective March 2003.  The appellant disagreed with the 
initial evaluation assigned by filing a timely notice of 
disagreement in August 2004. 38 C.F.R. § 20.302.  In a March 
2005 rating decision, the RO awarded an increased 10 percent 
evaluation effective September 29, 2004.  

Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The appellant has not 
withdrawn his increased rating claim for GERD and moreover, 
has maintained in his April 2005 Travel Board hearing that 
his symptoms warrant a rating in excess of the 10 percent 
rating currently assigned. (See Transcript pp. 2-7).  As 
such, it remains in appellate status.  However, the RO failed 
to issue an SOC.  The Board has jurisdiction over this issue, 
pending the issuance of an SOC to the appellant and receipt 
of his timely appeal in response thereto.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Thus, the matter 
must be remanded for issuance of an SOC.

The appellant has also filed a claim of entitlement to TDIU.  
Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met. Id. Where the schedular rating is less than 
total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. Id.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the instant case, as 
the appellant has been found to have a claim pending for a 
higher initial evaluation for GERD, currently rated as 
noncompensable from March 27, 2003, to September 28, 2004, 
and as 10 percent disabling from September 29, 2004, the 
Board cannot proceed with the TDIU claim until there has been 
final adjudication of the appellant's increased rating claim.  
Thus, adjudication of the TDIU claim will be held in abeyance 
pending further development and adjudication of the 
appellant's claim of entitlement to a higher initial 
evaluation for GERD.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  VBA AMC should issue a statement of 
the case concerning the claim of 
entitlement to a higher initial 
evaluation for GERD, currently rated as 
noncompensable from March 27, 2003, to 
September 28, 2004, and as 10 percent 
disabling from September 29, 2004.  If, 
and only if, the appellant completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 2002).

3.  Once the action is completed above, 
VBA AMC should readjudicate the claim of 
entitlement to TDIU. If the benefits 
requested on appeal are not granted, the 
VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until the VBA AMC notifies him.


	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


